                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Julie Oglesby,                         )              C/A No. 6:20-cv-02852-SAL
                                       )
                          Plaintiff,   )
                                       )
v.                                     )              OPINION & ORDER
                                       )
Andrew M. Saul, Commissioner of Social )
Security,                              )
                                       )
                          Defendant.   )
___________________________________ )

    Plaintiff Julie Oglesby (“Plaintiff”) brought this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of an adverse and final decision of the Commissioner of Social Security

(“Commissioner”). [ECF No. 1.] In accordance with 28 U.S.C. § 636(b)(1) and Local Civil

Rule (D.S.C.) 73.02 (B)(2)(a), this matter was referred to United States Magistrate Judge Kevin

F. McDonald for pre-trial handling. The Magistrate Judge issued a Report and Recommendation

(“Report”) on June 4, 2021, recommending that the court reverse the decision of the

Commissioner under sentence four of 42 U.S.C. § 405(g) and remand for further proceedings.

[ECF No. 16.] Attached to the Report is a Notice of Right to File Objections. Id. at p.10.

Neither party filed objections to the Report,1 and the time for filing objections has lapsed.

    The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

1

On June 17, 2021, Commissioner filed a notice, notifying the court that he does not intend to file
objections to the Report. [ECF No. 17.]
                                                 1
636(b)(1). In the absence of objections, the court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the Commissioner’s decision is

REVERSED, and the court REMANDS this matter to the Commissioner pursuant to sentence

four of 42 U.S.C. § 405(g).

   IT IS SO ORDERED.

                                                            /s/ Sherri A. Lydon
                                                            United States District Judge
June 21, 2021
Florence, South Carolina




                                                2
